20-1856
     Singh v. Garland
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A208 179 248

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of September, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            SUSAN L. CARNEY,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   HARDEEP SINGH, AKA RANA GURANG,
15            Petitioner,
16
17                      v.                                       20-1856
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Richard W. Chen, Esq., New
25                                      York, NY.
26
27   FOR RESPONDENT:                    Brian M. Boynton, Acting
28                                      Assistant Attorney General;
 1                               Anthony C. Payne, Assistant
 2                               Director; Colette J. Winston,
 3                               Trial Attorney, Office of
 4                               Immigration Litigation, United
 5                               States Department of Justice,
 6                               Washington, DC.
 7
 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Hardeep Singh, a native and citizen of India,

13   seeks review of a May 20, 2020 decision of the BIA affirming

14   a March 22, 2018 decision of an Immigration Judge (“IJ”),

15   which denied Singh’s application for asylum, withholding of

16   removal, and relief under the Convention Against Torture

17   (“CAT”).     In re Hardeep Singh, No. A208 179 248 (B.I.A. May

18   20, 2020), aff’g No. A208 179 248 (Immig. Ct. N.Y. City Mar.

19   22, 2018).      We assume the parties’ familiarity with the

20   underlying facts and procedural history.

21       Under the circumstances, we have considered both the IJ’s

22   and the BIA’s opinions.     See Wangchuck v. Dep’t of Homeland

23   Sec., 448 F.3d 524, 528 (2d Cir. 2006).         We review the

24   agency’s adverse credibility determination for substantial

25   evidence, see Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

26   Cir. 2018), and “the administrative findings of fact are

                                    2
1    conclusive        unless     any   reasonable          adjudicator        would       be

2    compelled       to     conclude       to       the     contrary,”         8     U.S.C.

3    § 1252(b)(4)(B).             “Considering            the      totality         of   the

4    circumstances, and all relevant factors, a trier of fact may

5    base a credibility determination on . . . the consistency

6    between     the      applicant’s    or         witness’s       written     and      oral

7    statements . . . , the internal consistency of each such

 8   statement, [and] the consistency of such statements with

 9   other evidence of record . . . without regard to whether an

10   inconsistency, inaccuracy, or falsehood goes to the heart of

11   the     applicant’s      claim,    or      any       other     relevant        factor.”

12   8 U.S.C. § 1158(b)(1)(B)(iii).                  “We defer . . . to an IJ’s

13   credibility determination unless, from the totality of the

14   circumstances, it is plain that no reasonable fact-finder

15   could make such an adverse credibility ruling.”                          Xiu Xia Lin

16   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

17   Gao, 891 F.3d at 76.

18         Substantial evidence supports the agency’s determination

19   that Singh was not credible as to his claim that members of

20   the Bharatiya Janata Party twice beat him for refusing to

21   leave     the     Congress    Party      and      join       them.       The     agency

22   reasonably relied on inconsistencies between Singh’s evidence


                                                3
1    regarding (1) whether he was alone when attacked in December

2    2014 or whether his father was also attacked and injured, (2)

3    whether he was unconscious for days after a second attack,

4    (3) who took him to a medical clinic, and (4) whether he

 5   reported     the    second    attack            to     police.         See    8 U.S.C.

 6   § 1158(b)(1)(B)(iii).                He    failed       to        provide    compelling

 7   explanations       for   these       inconsistencies.                 See    Majidi    v.

 8   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

 9   do   more    than     offer      a        plausible          explanation      for     his

10   inconsistent statements to secure relief; he must demonstrate

11   that a reasonable fact-finder would be compelled to credit

12   his testimony.” (internal quotation marks omitted)).

13        The agency also reasonably relied on Singh’s failure to

14   rehabilitate       his   testimony              with    reliable       corroborating

15   evidence.     See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

16   Cir. 2007) (“An applicant’s failure to corroborate his or her

17   testimony may bear on credibility, because the absence of

18   corroboration       in   general           makes       an     applicant      unable    to

19   rehabilitate testimony that has already been called into

20   question.”).        The agency reasonably declined to credit his

21   supporting     affidavits            because,           in        addition     to     the

22   inconsistent       statements         in     them,          the    authors    were    not


                                                 4
1    available for cross-examination.                       See Y.C. v. Holder, 741

2    F.3d    324,    332,      334   (2d   Cir.           2013)   (holding      that      “[w]e

3    generally defer to the agency’s evaluation of the weight to

4    be     afforded      an    applicant’s            documentary         evidence”        and

5    upholding       BIA’s      decision         not        to    credit       letter      from

6    applicant’s       spouse).          The     agency          also    did   not    err    in

7    declining to credit a handwritten letter purportedly from

8    Singh’s     doctor        because     the       doctor       misspelled        the    word

9    medicine       and     stated       that        he     was    not     available        for

10   communication regarding the statement.                        Id.

11          The multiple inconsistencies and lack of corroboration

12   constitute substantial evidence for the adverse credibility

13   determination.         See Likai Gao v. Barr, 968 F.3d 137, 145 n.8

14   (2d Cir. 2020) (“[E]ven a single inconsistency might preclude

15   an alien from showing that an IJ was compelled to find him

16   credible. Multiple inconsistencies would so preclude even

17   more forcefully.”); Biao Yang, 496 F.3d at 273.                            The adverse

18   credibility          determination          is        dispositive         of     asylum,

19   withholding of removal, and CAT relief because all three

20   claims are based on the same factual predicate.                            See Paul v.

21   Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

22          For the foregoing reasons, the petition for review is


                                                 5
1   DENIED.   All pending motions and applications are DENIED and

2   stays VACATED.

3                               FOR THE COURT:
4                               Catherine O’Hagan Wolfe,
5                               Clerk of Court
6




                                  6